DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirata et al, U.S. Patent No. 5,925,184.
Hirata et al, U.S. Patent No. 5,925,184, discloses a cement composition comprising a copolymer containing 5-90% by weight of a first polyalkylene glycol (meth)acrylate of formula (1), 5-90% by weight of a second polyalkylene glycol (meth)acrylate of formula (2), and 5-90% by weight of a carboxylic acid monomer of formula (3), such as methacrylic acid, wherein the copolymer is mixed with a known cement dispersant, cement and water (see abstract, col. 1, line 64-col. 2, line 59 and col. 8, lines 46-53).  It is further taught by Hirata et al that the moles of oxyalkylene groups in the first polyalkylene glycol (meth)acrylate of formula (1) is 1-97 (see col. 2, lines 19-20), that the moles of oxyalkylene groups in the second polyalkylene glycol (meth)acrylate of formula (2) is 4-100 (see col. 2, lines 37-38), and that n-m is greater than or equal to 3 (see col. 2, lines 39-40), per the requirements of the instant invention.  Specifically, note Examples 1-36 and Tables 1-7.  Therefore, instant claims 1-9 are anticipated by Hirata et al, U.S. Patent No. 5,925,184.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Claims 1-9 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirata et al, U.S. Patent No. 6,545,083.
Hirata et al, U.S. Patent No. 6,545,083, discloses a cement additive comprising a copolymer obtained by polymerizing a monomer mixture of a polyalkylene glycol ester monomer (1), a polyalkylene glycol ester monomer (2) and a carboxylic acid monomer (3) (see abstract and col. 1, line 60-col. 2, line 50).  It is further taught by Hirata et al that the cement additive copolymer is added into compositions that further contain dispersing agents, antifoaming agents, and surfactants (see col. 22, line 15-col. 25, line 43), per the requirements of the instant invention.  Specifically, note Production Examples 1-16, Examples 1-31, and Tables 1-7.  Therefore, instant claims 1-9 are anticipated by Hirata et al, U.S. Patent No. 6,545,083.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Durbut et al, U.S. Patent No. 6,362,148, discloses an anti-lime scale cleaning composition comprising a surfactant, a polyethylene oxide polycarboxylic acid copolymer, and water (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 18, 2021